UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6307


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANTZ MICHEL, a/k/a John Doe, a/k/a Freon,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:00-cr-00141-HEH-4)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dawn Elise Murphy-Johnson, Barry Joel Pollack, MILLER &
CHEVALIER, CHARTERED, Washington, DC, for Appellant.      John
Staige Davis, V, Assistant United States Attorney, Richmond,
Virginia; Randy Carl Stoker, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frantz        Michel    seeks   to    appeal    the   district      court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate      of    appealability.          28     U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a    substantial      showing        of    the   denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,      537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Michel has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3